EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Simmonds on 5/5/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A patient transfer system comprising a lifting mechanism, an actuator unit attached to the lifting mechanism, and two conveyors attached to the actuator unit such that they extend from the actuator unit in a forklift fork-like manner, the conveyors respectively having a conveyor belt and opposite reversing ends reversing the conveyor belt, wherein the actuator unit is configured to move the conveyors such that the reversing ends facing each other are linearly movable towards and apart from each other, wherein each of the conveyors form a respective conveyor plane, each conveyor plane having an apex line, wherein each of the conveyors are configured to be moved: towards each other with respect to each apex line, away from each other with respect to each apex line, and at an obtuse angle with respect to each apex line.
Claim 7. (Canceled)
Claim 8. (Canceled)






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole or in combination do not teach or render obvious the combination set forth including that of Claims 1-6 and 9-16.
Regarding Claims 1-6 and 9-16, the closest prior art of Gilbert (US 8042208) discloses a rotational operating table that has first bed platforms that can rotate relative to the base and is capable of rotating/turning the patient from one position to another. Additionally, the art of Lim (US 20150182403) teaches a mobile robotic lifting and transferring system for patients with conveyors belts that articulate on robotic arms to lift and move a patient. Lastly, Ladebeck (US 20110074407) teaches a transfer supporting apparatus with actuators that actuator supporting members and drive a movement path to transport a patient from one place to another.
The prior art of Gilbert (US 8042208) does not teach the “two conveyors attached to the actuator unit” or the motion of the conveyers with respect to an apex line of amended claim 1 above. From the Applicant’s Remarks on 4/5/21 it is noted that Gilbert does not teach or suggest the structural connection between the actuator unit and conveyers per Claim 1. Therefore, the art of Lim (US 20150182403) was also considered as prior art, however, per the Examiner’s Amendment above, Lim does not teach the motion of the conveyors with respect to the apex line. Lim teaches the conveyers (300) along with the conveyor belt (‘belt travelling in an endless loop’), and the linear actuators (210) however, Lim has no reference to an apex line or the relation of movement towards, away or at an angle relative to the plane. Lastly, Ladebeck (US 20110074407) would not be properly used in combination with Lim as it does not have any movement of the conveyor system around an apex line as it stays flat/horizontal with the plane during the movement of a patient. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/6/2021